

113 S2204 IS: Proprietary Education Oversight Coordination Improvement Act
U.S. Senate
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2204IN THE SENATE OF THE UNITED STATESApril 3, 2014Mr. Durbin (for himself, Mr. Harkin, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish the Proprietary Education Oversight Coordination Committee.1.Short titleThis Act may be cited as the Proprietary Education Oversight Coordination Improvement Act.2.DefinitionsIn this Act:(1)Executive officerThe term executive officer,  with respect to a proprietary institution of higher education that is a publicly traded
			 corporation, means—(A)the president of such corporation;(B)a vice president of such corporation who is in charge of a principal business unit, division, or
			 function of such corporation, such as sales,
			 administration, or finance; or(C)any other officer or person who performs a policy-making function for such corporation.(2)Federal education assistanceThe term Federal education assistance means any Federal financial assistance provided under any Federal law through a
			 grant, a contract, a subsidy, a loan, a guarantee, an insurance, or any
			 other means to a
			 proprietary institution of higher education, including Federal financial
			 assistance that is disbursed or delivered to such institution, on
			 behalf of a student, or to a student to be used to attend such
			 institution, except that such term shall not include any monthly housing
			 stipend provided under chapter 33 of title 38, United States Code.(3)Private education loanThe term private education loan—(A)means a loan provided by a private educational lender (as defined in section 140(a) of the  Truth
			 in Lending Act (15 U.S.C. 1650(a))) that—(i)is not made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20
			 U.S.C. 1070 et seq.);(ii)is issued expressly for postsecondary educational expenses to a borrower, regardless of whether the
			 loan is provided through the educational institution that the subject
			 student attends or directly to the borrower from the private educational
			 lender (as so defined); and(iii)is not made,
				insured, or guaranteed under title VII or title VIII of the Public
			 Health
				Service Act (42 U.S.C. 292 et seq. and 296 et seq.);
				and(B)does not include an extension of credit under an open-end consumer credit plan, a reverse mortgage
			 transaction, a residential mortgage transaction, or any other loan that is
			 secured by real property or a dwelling.
				(4)Proprietary institution of higher educationThe term proprietary institution of higher education has the meaning given the term in section 102(b) of the Higher Education Act of 1965 (20 U.S.C.
			 1002(b)).(5)Recruiting and marketing activities(A)In generalExcept as provided in subparagraph (B), the term recruiting and marketing activities means activities that consist of the following:(i)Advertising and
				promotion activities, including paid announcements in newspapers,
			 magazines,
				radio, television, billboards, electronic media, naming rights, or
			 any other
				public medium of communication, including paying for displays or
			 promotions at
				job fairs, military installations, or college recruiting events.
					(ii)Efforts to
				identify and attract prospective students, either directly or
			 through a
				contractor or other third party, including contact concerning a
			 prospective
				student’s potential enrollment or application for a grant, a loan,
			 or
			 work
				assistance under title IV of the Higher Education Act of 1965 (20
			 U.S.C. 1070
				et seq.) or participation in preadmission or advising activities,
				including—
						(I)paying employees
				responsible for overseeing enrollment and for contacting potential
			 students
				in-person, by phone, by email, or by other internet communications
			 regarding
				enrollment; and
						(II)soliciting an
				individual to provide contact information to an institution of
			 higher
				education, including through websites established for such purpose
			 and
			 funds paid to
				third parties for such purpose.
						(iii)Such other
				activities as the Secretary of Education may prescribe, including
			 paying for
				promotion or sponsorship of education or military-related
			 associations.(B)ExceptionsAny
				activity that is required as a condition of receipt of funds by an
			 institution
				under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070
			 et seq.), is
				specifically authorized under such title, or is otherwise specified
			 by the
				Secretary of Education, shall not be considered to be a recruiting
			 and marketing activity under
				subparagraph (A).(6)State approval agencyThe term State approval agency means any State agency that determines whether an institution of higher education is legally
			 authorized within such State to provide a program of education beyond
			 secondary education.(7)Veterans service organizationThe term veterans service organization means an organization recognized by the Secretary of Veterans Affairs	for the representation of
			 veterans under section 5902 of title 38, United States Code.3.Establishment of Committee(a)EstablishmentThere is  established a committee to be known as the Proprietary Education Oversight Coordination Committee (referred to in this Act as the Committee) and to be composed of the head (or the designee of such head) of each of the following Federal
			 entities:(1)The Department of Education.(2)The Consumer Financial Protection Bureau.(3)The Department of Justice.(4)The Securities and Exchange Commission.(5)The Department of Defense.(6)The Department of Veterans Affairs.(7)The Federal Trade Commission.(8)The Department of Labor.(9)The Internal Revenue Service.(10)At the discretion of the President, any other relevant Federal agency or department.(b)PurposesThe Committee shall have the following purposes:(1)Coordinate Federal oversight of proprietary institutions of higher education to—(A)improve enforcement of applicable Federal laws and regulations;(B)increase accountability of proprietary institutions of higher education to students and taxpayers;
			 and(C)ensure the promotion of quality education programs.(2)Coordinate Federal activities to protect students from unfair, deceptive, abusive,
			 unethical,
			 fraudulent, or predatory practices, policies, or procedures of proprietary
			 institutions of higher education.(3)Encourage information sharing among agencies related to Federal investigations, audits, or
			 inquiries of proprietary
			 institutions of higher education.(4)Increase coordination and cooperation between Federal and State agencies, including State Attorneys
			 General and State approval agencies, with respect to improving oversight
			 and accountability of proprietary institutions of higher education.(5)Develop best practices and consistency among Federal and State agencies in
			 the dissemination of consumer information regarding proprietary
			 institutions of higher education to ensure that students, parents, and
			 other stakeholders have  easy access to such information.
				(c)Membership(1)DesigneesFor any designee described in subsection (a), the head of the member entity shall appoint  a
			 high-level official who
			 exercises significant decisionmaking authority for the oversight or
			 investigatory
			 activities and responsibilities related to proprietary
			 institutions of higher education of the respective Federal entity of such
			 head.(2)ChairpersonThe Secretary of Education or the designee of such Secretary shall serve
			 as the Chairperson of the Committee.(3)Committee supportThe head of each entity described in subsection (a) shall ensure appropriate staff and officials of
			 such entity are available to support the Committee-related work of such
			 entity.
				4.Meetings(a)Committee meetingsThe members of the Committee shall meet regularly, but not less than once during each quarter of
			 each fiscal year, to carry out the purposes described in section 3(b).(b)Meetings with State agencies and stakeholdersThe Committee shall meet not less than once each fiscal year, and shall otherwise interact
			 regularly, with State Attorneys General, State approval agencies, veterans
			 service organizations, and consumer advocates to carry out the  purposes
			 described
			 in section 3(b).5.Report(a)In generalThe Committee shall submit a report each year to the Committee on Health, Education, Labor, and
			 Pensions of the
			 Senate, the Committee on Education and the Workforce of the House of
			 Representatives,  and any other committee of Congress that the Committee
			 determines appropriate.(b)Public accessThe report described in subsection (a) shall be made available to the public in a manner that is
			 easily accessible to parents, students, and other stakeholders in
			 accordance with the best practices developed under section 3(b)(5).(c)Contents(1)In generalThe report shall include—(A)an accounting of any action (as defined in paragraph (3)) taken by the Federal Government, any
			 member entity of the Committee, or a State—(i)to enforce Federal or State laws and regulations applicable to proprietary institutions of higher
			 education;(ii)to hold proprietary institutions of higher education accountable to students and taxpayers; and(iii)to promote quality education programs;(B)a summary of complaints against each proprietary institution of higher education received by any
			 member entity of the Committee;(C)the data described in paragraph (2) and any other data relevant to proprietary institutions of
			 higher education that the Committee determines appropriate; and(D)recommendations of the Committee for such legislative and administrative actions as the
			 Committee determines are necessary to—(i)improve enforcement of applicable
			 Federal laws;(ii)increase accountability of proprietary institutions of
			 higher education to students and taxpayers; and(iii)ensure the promotion of quality education programs.(2)Data(A)Industry-wide dataThe report shall include data on all proprietary institutions of higher education that consists of
			 information regarding—(i)the total amount of Federal education assistance that proprietary institutions of higher education
			 received for the previous academic year, and the percentage of the total
			 amount of Federal education assistance provided to institutions of higher
			 education (as defined in section 102 of the Higher Education Act of 1965
			 (20 U.S.C. 1002)) for such previous academic year that reflects such total
			 amount of Federal education assistance provided to proprietary
			 institutions of higher education for such previous academic year;(ii)the  total amount of Federal education assistance that proprietary
			 institutions of higher education received for the
			 previous academic year, disaggregated by—(I)educational assistance in the form of a loan  provided under title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1070
			 et seq.);(II)educational assistance in the form of a grant  provided under title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1070
			 et seq.);(III)educational assistance provided under chapter 33 of title 38, United States Code;(IV)tuition assistance provided under section 2007 of title 10, United States Code;(V)assistance provided under section 1784a of title 10, United States Code; and(VI)Federal education assistance not described in subclauses (I) through (V);(iii)the percentage of the total amount of Federal education assistance provided to institutions of
			 higher education (as defined in section 102 of the Higher Education Act of
			 1965 (20 U.S.C. 1002)) for such previous academic year for each of the
			 programs described in subclauses (I) through (V) of clause (ii) that
			 reflects such total amount of Federal education assistance provided to
			 proprietary institutions of higher education for such previous academic
			 year for each of such programs;(iv)the average retention and graduation rates for students pursuing a degree at proprietary
			 institutions of higher
			 education;(v)the average cohort default rate (as defined in section 435(m) of the Higher Education Act of 1965
			 (20 U.S.C. 1085(m)) for proprietary institutions of higher education, and
			 an annual list of cohort default rates (as defined in such section) for
			 all proprietary
			 institutions of higher education;(vi)for careers requiring the passage of a licensing examination—(I)the passage rate of individuals who attended a proprietary institution of higher education taking
			 such examination to pursue such a career; and(II)the passage rate of all individuals taking such exam to pursue such a career; and(vii)the use of private education loans at proprietary institutions of higher education that includes—(I)an estimate of the total number of such loans; and(II)information on the average debt, default rate, and interest rate of such loans.(B)Data on publicly traded corporations(i)In generalThe report shall include data on proprietary institutions of higher education that are publicly
			 traded corporations, consisting of information on—(I)any pre-tax profit of such proprietary institutions of higher education—(aa)reported as a total amount and an average percent of revenue for all such proprietary institutions
			 of higher education; and(bb)reported for each such proprietary institution of higher education;(II)revenue for such proprietary institutions of higher
			 education spent
			 on recruiting and marketing activities, student instruction, and student
			 support services, reported—(aa)as a total amount and an average percent of revenue for all such proprietary institutions of higher
			 education; and(bb)for each such proprietary institution of higher education;(III)total compensation packages of the executive officers of each such proprietary institution of
			 higher education;(IV)a list of institutional loan programs offered by each such proprietary institution of higher
			 education that includes information on the default and interest rates of
			 such programs; and(V)the data described in clauses (ii) and (iii).(ii)Disaggregated by ownershipThe report shall include data on proprietary institutions of higher education that are publicly
			 traded corporations, disaggregated by corporate or parent entity, brand
			 name, and campus, consisting of—(I)the total cost of attendance for each program at each such proprietary institution of higher
			 education,
			 and information comparing such total cost for each such program to—(aa)the total cost of attendance for each program at each public institution of higher education; and(bb)the average total cost of attendance for each program at all institutions of higher education,
			 including such institutions that are public and such institutions that are
			 private;(II)total enrollment, dis­ag­gre­gat­ed by—(aa)individuals enrolled in programs taken online; and(bb)individuals enrolled in programs that are not taken online;(III)the average retention and graduation rates for students pursuing a degree at such proprietary
			 institutions of higher education;(IV)the percentage of students enrolled in such proprietary institutions of higher education who
			 complete a program of such an institution within—(aa)the standard period of completion for such program; and(bb)a period that is 150 percent of such standard period of completion;(V)the total cost of attendance for each program at such proprietary institutions of higher education;(VI)the average cohort default rate, as defined in section 435(m) of the Higher Education Act of 1965
			 (20
			 U.S.C. 1085(m)), for such proprietary institutions of higher education,
			 and an annual list of cohort default rates (as defined in such section)
			 for all proprietary institutions of higher education;(VII)the median educational debt incurred by students who complete a program at such a proprietary
			 institution of higher education;(VIII)the median educational debt incurred by students who start but do not complete a program at such a
			 proprietary institution of higher education;(IX)the job placement rate for students who complete a program at such a proprietary  institution of
			 higher education and the type of employment obtained by such students;(X)for careers requiring the passage of a licensing examination, the rate of individuals who attended
			 such a proprietary institution of higher education and passed such an
			 examination; and(XI)the number of complaints from students enrolled in such proprietary institutions of higher
			 education who have submitted a complaint to any member entity of the
			 Committee.(iii)Department of Defense and Veterans Affairs assistance(I)In generalTo the extent practicable, the report shall provide information on the data described in clause
			 (ii) for individuals using, to pay for the costs of attending such a
			 proprietary institution of higher education, Federal education assistance
			 provided under—(aa)chapter 33 of title 38, United States Code;(bb)section 2007 of title 10, United States Code; and(cc)section 1784a of title 10, United States Code.(II)RevenueThe report shall provide information on the revenue of proprietary institutions of higher education
			 that are publicly traded corporations that is derived from the Federal
			 education assistance described in subclause (I).(C)Comparison dataTo the extent practicable, the report shall provide information comparing the data described in
			 subparagraph (B) for proprietary institutions of higher education that are
			 publicly traded corporations with such
			 data for public institutions of higher education disaggregated by State.(3)Accounting of any actionFor the purposes of paragraph (1)(A), the term any action shall include—(A)a complaint filed by a Federal or State agency in a local, State, Federal, or tribal court;(B)an administrative proceeding by a Federal or State agency involving noncompliance
			 of any applicable law or regulation; or(C)any other review, audit, or administrative process by any Federal or State agency that results in a
			 penalty, suspension, or termination from any Federal or State program.6.For-profit college warning list for parents and students(a)In generalEach academic year, the Committee shall publish a list to be known as the For-Profit College Warning List for Parents and Students to be comprised of proprietary institutions of higher education—(1)that have engaged in illegal activity during the previous academic year as determined by a Federal
			 or State court;(2)that have entered into a settlement resulting in a monetary payment;(3)that have had any higher education program withdrawn or suspended; or(4)for which the Committee has sufficient evidence of widespread or systemic unfair, deceptive,
			 abusive, unethical,
			 fraudulent, or predatory practices, policies, or procedures that pose a
			 threat to the academic success, financial security, or general best
			 interest of students.(b)DeterminationsIn making a determination pursuant to subsection (a)(4), the Committee may consider evidence that
			 includes the following:(1)Any consumer complaint collected by any member entity of the Committee.(2)Any complaint filed by a Federal or State agency in a Federal, State, local, or tribal court.(3)Any administrative proceeding by a Federal or State agency involving noncompliance of any
			 applicable law or regulation.(4)Any other review, audit, or administrative process by any Federal or State agency that results in a
			 penalty, suspension, or termination from any Federal or State program.(5)Data or information submitted by a proprietary institution of higher education to any accrediting
			 agency or association recognized by the Secretary of Education pursuant to
			 section 496 of the Higher Education Act of 1965 (20 U.S.C.  1099b) or the
			 findings or adverse actions of any such accrediting agency or association.(6)Information submitted by a proprietary institution of higher education to any member entity of the
			 Committee.(7)Any other evidence that the Committee determines relevant in making a determination pursuant to
			 subsection (a)(4).(c)PublicationNot later than July 1 of each fiscal year, the Committee shall publish the list described in
			 subsection (a) prominently and in a manner that is easily accessible to
			 parents, students,
			 and other stakeholders in accordance with any best practices developed
			 under section 3(b)(5).